DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13 recite the limitation “a second end displaced from the first end integrally”. It is unclear what the term “integrally” means in the context of this limitation, as one object cannot be displaced “integrally” from another object.
Claim 18, line 10 recites the limitation “a second end integrally forming a slot”. It is unclear what the term “integrally” means in relation to the forming of a slot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brents (US 20110101765 A1) in view of Gregg et al. (US 6343841 B1), hereinafter Gregg.
	Regarding claim 1, Brents discloses an active seatbelt assembly (Fig. 1 & 2) for restraining an occupant (Para. [0004]; “person”) of a motor vehicle (Para. [0027]) comprising,
	a seatbelt buckle 22 adapted to be fixed to the vehicle (Para. [0027]; via webbing 20),
	a lap belt portion 14 and a shoulder belt portion 18 for restraining the occupant, the lap belt portion 14 adapted to extend across the pelvis of the occupant (Para. 
	a latch plate 26 for removable attachment to the buckle 22 (Para. [0030]), the latch plate 26 coupled with the lap belt portion 14 and the shoulder belt portion 18 (via extender 28 second buckle 30 and second latch plate 16), and
	a device 24 for displacing an intersection (near second latch plate 16) between the lap 14 and shoulder 18 belt portions from a first longitudinal vertical plane adjacent to the latch plate 26 to a second longitudinal vertical plane toward a longitudinal vertical centerline of the occupant (Fig. 1 & 2; seat belt extender 24 displaces the intersection between the lap and shoulder belt portions from a position near buckle 22 when in use without the extender 24, to a second position near buckle 30, when in use with extender 24. This extended position is toward a longitudinal vertical centerline of the occupant when compared to the non-extended position), the device 24 in the form of a turning loop 28, 30, 16 having a first end (Fig. 2; bottom end) affixed to the latch plate 26 and a second end (Fig. 2; top end) displaced from the first end integrally and forming a slot (Fig. 2; slot is in second latch plate 16) for passage of a webbing 10 of the lap 14 and shoulder 18 belt portions (Fig. 1 & 2).
Brents discloses the claimed invention except that the turning loop is rigid instead of the turning loop being flexible.  Gregg shows that a flexible turning loop (Col. 4, lines 3-11 of Gregg states that insert 24 in device 10 is “resiliently flexible”) is an equivalent structure known in the art for the purpose of extending a seat belt (Title of Brents and Gregg both state that the device is for extending a seat belt).  Therefore, because these two turning loops were art-recognized equivalents at the time the invention was made, 

Regarding claim 18, Brents discloses an active seatbelt assembly (Fig. 1 & 2) for restraining an occupant (Para. [0004]; “person”) of a motor vehicle (Para. [0027]) comprising,
	a seatbelt buckle 22 adapted to be fixed to the vehicle (Para. [0027]; via webbing 20),
	a seatbelt webbing 10 defining a lap belt portion 14 and a shoulder belt portion 18 for restraining the occupant, the lap belt portion 14 adapted to extend across the pelvis of the occupant (Para. [0027]) and the shoulder belt portion 18 adapted to extend diagonally across the upper torso of the occupant (Fig. 1, Para. [0027]),
	a latch plate 26 for removable attachment to the buckle 22 (Para. [0030]),
a turning loop 28 having a first end (Fig. 2; bottom end) affixed at a first end to the latch plate 26 and having a second end integrally forming a slot (Fig. 2; slot is in second latch plate 16) allowing passage of the seatbelt webbing 10 and delineating the lap 14 and shoulder 18 belt portions (Fig. 1 & 2), and
a point of intersection (near second latch plate 16) between the lap 14 and shoulder 18 belt portions at a first longitudinal vertical plane at the latch plate 26 displaced to a second longitudinal vertical plane toward a longitudinal vertical centerline of the occupant (Fig. 1 & 2; seat belt extender 24 displaces the intersection between the lap and shoulder belt portions from a position near buckle 22 when in use without the 
Brents discloses the claimed invention except that the turning loop is rigid instead of the turning loop being flexible and formed of a flexible material.  Gregg shows that a flexible turning loop formed of a flexible material (Col. 4, lines 3-11 of Gregg states that insert 24 in device 10 is “resiliently flexible”; Col. 3, lines 51-58 state that the rest of the extender is made of cloth, which is inherently flexible) is an equivalent structure known in the art for the purpose of extending a seat belt (Title of Brents and Gregg both state that the device is for extending a seat belt).  Therefore, because these two turning loops were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the rigid turning loop of Brents for the flexible turning loop made of a flexible material of Gregg because the device 10 of Gregg prevents twisting of seat belt (Abstract of Gregg).	

Allowable Subject Matter
Claims 8 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 8 recites “An active seatbelt assembly for restraining an occupant of a motor vehicle comprising, a seatbelt buckle adapted to be fixed to the vehicle, a lap belt portion and a shoulder belt portion for restraining the occupant, the lap belt portion adapted to extend across the pelvis of the occupant and the shoulder belt portion adapted to extend diagonally across the upper torso of the occupant, a latch 
The prior art of record does not disclose “the turning loop having generally an isosceles triangle or a rhomboid shape having a width at a connection at the latch plate less than a width at the slot”.
Independent claim 19 recites “An active seatbelt assembly for restraining an occupant of a motor vehicle comprising, a seatbelt buckle adapted to be fixed to the vehicle, a seatbelt webbing defining a lap belt portion and a shoulder belt portion for restraining the occupant, the lap belt portion adapted to extend across the pelvis of the occupant and the shoulder belt portion adapted to extend diagonally across the upper torso of the occupant, a latch plate for removable attachment to the buckle, a turning loop formed of a flexible material affixed at a first end to the latch plate and having a second end forming a slot allowing passage of the seatbelt webbing and delineating the lap and shoulder belt portions, and a point of intersection between the lap and shoulder belt portions at a first longitudinal vertical plane at the buckle displaced to a second longitudinal vertical plane toward a longitudinal vertical centerline of the occupant, the 
The prior art of record does not disclose “the turning loop having generally an isosceles triangle or a rhomboid shape having a width at a connection at the latch plate less than a width at the slot”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 regarding the flexibility of the turning loop have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rest of applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. On Pg. 11, Applicant argues that “the extender of Brents only acts as an extension between the existing buckle and latch plate, and the latch plate of Brents forms the slot, not the extender unit itself”. Applicant further argues that “the [Final] Office Action states, regarding claim 7 [now incorporated into claim 1], that the slot is formed in latch plate 16, but this is not the case in the present invention where the slot is formed integrally by the turning loop, as claimed”. While the extender unit of Brents does include more parts and details than the claimed extender, namely in the 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach seat belt extenders of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614